Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The filing date of the present application is 06/02/2017.
This action is in response to amendments and/or remarks filed on 05/12/2021. Claims 7 and 14-15 have been cancelled. A new claim 21 has been introduced. Claims 1-6, 8-13 and 16-21 are pending and have been examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the user" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 8-10, 12, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 2016/0063377 A1) in view of Bogdan et al. (US 2018/0018316 A1).

Regarding claim 1, 
Allen teaches
A method comprising: 
accessing from a user system, via a response bot, an electronic communication received by the user system, wherein the electronic communication includes a request ([figs 2-5]; [par 15-24] “Text entered by a first user into a text entry window of an electronic communication tool for communication with a second user may be input into a question answering system to generate candidate answers. The candidate answers may be provided to the second user for selection to respond to the first user. The candidate answers may be displayed alongside the text entry window, or displayed in any other area on the second user's computer display. Confidence scores may also be calculated for each answer and provided to the user along with the generated answers.”; [pars 25-29] “Communication server 150 may pass the text communications to host device 122 to generate answers.”; [pars 30-47] “communication tool 302 can communicate questions from a first user to a second user and can dispatch requests for information to QA system 312. In certain embodiments, communication tool 302 can be a client application to QA system 312.”; “question answering system” reads on “response bot”. In addition, “host device 122” reads on “a user system”. Furthermore, “communication tool 302 can communicate questions from a first user to a second user” reads on “electronic communication”.).

identifying, via the response bot, at least one of communications or documents to search based on the request ([figs 2-4] “Personalized Data” and “Information Corpus”; [pars 15-24] “The question answering system may analyze the text input using natural language processing techniques and generate queries to apply to multiple data sources to identify possible answers. … The question answering system may search electronic communication history for the second user and find that the second user has discussed System A before. The question answering system may also find manuals for System A on the second user's computer which indicate that the second user may know about System A. … For example, the first user may type “Do you have an ETA on defect 12345?” The question answering system may have access to a defect repository which says the problem is closed and may tell the first user “Are you sure you want to send this? It appears the problem is closed.”; [pars 30-47] “question analyzer 314 can perform various methods and techniques for analyzing the questions syntactically and semantically. In certain embodiments, question analyzer 314 can parse received questions. Question analyzer 314 may include various modules to perform analyses of received questions. … data sources 324 may include one or more document repositories. In certain embodiments, data sources 324 may include personalized data 327. Personalized data 327 may include data about specific users such as electronic message history and user profiles.”; [pars 48-50] “Candidate answers generated based on personalized data sources may be scored more highly than candidate answers generated based on other informational sources.”; “The question answering system may analyze the text input using natural language processing techniques and generate queries to apply to multiple data sources to identify possible answers” with different types of data sources (e.g., electronic communication history, manuals, defect repository, personalized data sources, other informational sources, etc.) reads on “identifying, via the response bot, at least one of communications or documents to search based on the request” since the different types of data sources may be identified and used for providing different candidate answers based on the question answering system.), the identifying being performed by: 

scanning the request for data relevant to generating a response ([figs 2-3]; [pars 15-24] “The question answering system may analyze the text input using natural language processing techniques and generate queries to apply to multiple data sources to identify possible answers.”; [pars 30-47] “question analyzer 314 can perform various methods and techniques for analyzing the questions syntactically and semantically. In certain embodiments, question analyzer 314 can parse received questions. Question analyzer 314 may include various modules to perform analyses of received questions. … data sources 324 may include one or more document repositories. In certain embodiments, data sources 324 may include personalized data 327. Personalized data 327 may include data about specific users such as electronic message history and user profiles.”; see also [pars 48-50]; “analyze the text input” reads on “scanning the request”. In addition, any data for generating a response (e.g., “queries” and any data based on “analyzing the questions syntactically and semantically”) reads on “data relevant to generating a response”.), 
including identifying a [information] via natural language processing ([figs 2-4]; [pars 14-24], as cited above; [pars 30-47] “Further, in certain embodiments, tokenizer 316 can identify word boundaries in an input question and break the question or any text into its component parts such as words, multiword tokens, numbers, and punctuation marks. In certain embodiments, tokenizer 316 can receive a string of characters, identify the lexemes in the string, and categorize them into tokens.”) and 

selecting at least one of communications or documents as the identified communications or documents to search as a function of the identified [information] ([figs 2-4] “Personalized Data” and “Information Corpus”; [pars 15-24] “The question answering system may analyze the text input using natural language processing techniques and generate queries to apply to multiple data sources to identify possible answers. … The question answering system may search electronic communication history for the second user and find that the second user has discussed System A before. The question answering system may also find manuals for System A on the second user's computer which indicate that the second user may know about System A. … For example, the first user may type “Do you have an ETA on defect 12345?” The question answering system may have access to a defect repository which says the problem is closed and may tell the first user “Are you sure you want to send this? It appears the problem is closed.”; [pars 30-47] “question analyzer 314 can perform various methods and techniques for analyzing the questions syntactically and semantically. In certain embodiments, question analyzer 314 can parse received questions. Question analyzer 314 may include various modules to perform analyses of received questions. … data sources 324 may include one or more document repositories. In certain embodiments, data sources 324 may include personalized data 327. Personalized data 327 may include data about specific users such as electronic message history and user profiles.”; [pars 48-50] “Candidate answers generated based on personalized data sources may be scored more highly than candidate answers generated based on other informational sources.”; “The question answering system may analyze the text input using natural language processing techniques and generate queries to apply to multiple data sources to identify possible answers” with different types of data sources (e.g., electronic communication history, manuals, defect repository, personalized data sources, other informational sources, etc.) reads on “selecting at least one of communications or documents as the identified communications or documents to search” since the different types of data sources may be identified, selected and used for providing different candidate answers based on the question answering system.);

obtaining search results from the identified communications or documents matching the request ([figs 2, 4-5]; [pars 30-31] “The search component 206 can formulate queries from the output of the question analysis component 204 and may consult various resources such as the internet or one or more knowledge resources, e.g., databases, corpora 208, to retrieve documents, passages, web-pages, database tuples, etc., that are relevant to answering the question. For example, as shown in FIG. 2, in certain embodiments, the search component 206 can consult a corpus of information 208 on a host device 225. The candidate answer generation component 210 can then extract from the search results potential (candidate) answers to the question, which can then be scored and ranked by the answer selection component 212.”; [pars 16-24] “The question answering system may analyze the text input using natural language processing techniques and generate queries to apply to multiple data sources to identify possible answers. The data sources may include personalized data for the second user and informational databases. The personalized data may include electronic communication history across one or more electronic communication tools.”); and

automatically sending a response to the request, the response including a calculated confidence level for the response ([figs 2, 4-5]; [pars 48-54] “At block 440, confidence scores may be calculated for the candidate answers. The confidence scores may be calculated using any number of different algorithms. Calculating the confidence scores may include performing searches to obtain evidence for the candidate answers. Candidate answers generated based on personalized data sources may be scored more highly than candidate answers generated based on other informational sources. … a candidate answer may be communicated to the first client without being selected by the second client. For example, the candidate answer with the highest confidence score may be communicated to the first client if the user associated with the second client is unavailable. For example, the candidate answer with the highest confidence score may be communicated to the first client in response to a specified period of time elapsing after the second client received the communication from the first client. In another example, the candidate answer with the highest confidence score may be communicated to the first client if there are a specified number of active communication windows open in the communication tool of the second client”).

However, Allen does not teach
identifying a subject via natural language processing;
selecting at least one of communications or documents as the identified communications or documents to search as a function of the identified subject.
(Note: Hereinafter, if a limitation has one or more underlines, the one or more underlined claim languages indicate that they have not been taught yet, while the one or more non-underlined claim languages indicate that they have been taught already.)

Bogdan teaches
identifying a subject via natural language processing ([figs 1 and 15]; [pars 47-54] “FIG. 15 depicts an illustrative embodiment of a method 1500 used by system 100 to process unstructured text data in the documents 130 to produce presentable content 150. The process starts with step 1502, where the system 100 determines a plurality of topics from the documents 130. The system may determine the plurality of topics through a statistical natural language processing analysis, such as a latent Dirichlet allocation, as described above.”);

selecting at least one of communications or documents as the identified communications or documents to search as a function of the identified subject ([figs 1 and 15]; [pars 47-54] “In step 1504, the system 100 creates a subset of topics from the plurality of topics determined in step 1502. … In step 1506, the system 100 maps each document in the documents 130 to one or more topics in the subset of topics, thereby creating topic-document pairs, as described above.”; “maps each document in the documents 130 to one or more topics in the subset of topics, thereby creating topic-document pairs” reads on “selecting at least one of communications or documents” since documents are selected based on the topic mappings. In addition, “creates a subset of topics from the plurality of topics determined in step 1502” and “maps each document in the documents 130 to one or more topics in the subset of topics” reads on “selecting at least one of communications or documents … as a function of the identified subject” since documents are selected based on the topics which are determined based on the natural language processing. Note that Allen teaches “selecting at least one of communications or documents as the identified communications or documents to search as a function of the identified [information]”.).

Allen and Bogdan are all in the same field of endeavor of processing input signal with the text data processing system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the question answering system of Allen with the subject identification of Bogdan. Doing so would lead to providing automated analysis in getting meaning in text data (Bogdan, pars 88-89).

Regarding claim 2, 
Allen and Bogdan teach claim 1.

Allen further teaches 
the response is generated by the response bot based on the search results ([figs 2, 4-5]; [pars 30-31] “The search component 206 can formulate queries from the output of the question analysis component 204 and may consult various resources such as the internet or one or more knowledge resources, e.g., databases, corpora 208, to retrieve documents, passages, web-pages, database tuples, etc., that are relevant to answering the question. For example, as shown in FIG. 2, in certain embodiments, the search component 206 can consult a corpus of information 208 on a host device 225. The candidate answer generation component 210 can then extract from the search results potential (candidate) answers to the question, which can then be scored and ranked by the answer selection component 212.”; [pars 48-54] “In some embodiments, a candidate answer may be communicated to the first client without being selected by the second client. For example, the candidate answer with the highest confidence score may be communicated to the first client if the user associated with the second client is unavailable.”).

Regarding claim 4, 
Allen and Bogdan teach claim 1.

Allen further teaches 
the response is generated by the response bot as a function of a knowledge bank of previous communications ([figs 2-4]; [pars 48-54] “At block 430, candidate answers may be generated by the question answering system. The question answering system may perform natural language processing to the text to extract features from the text. These features may be used to generate queries which may be applied to several data sources, including sources with unstructured information, to generate candidate answers. The data sources may include personalized data sources for a user associated with the second client, such as electronic communication history, and other informational Sources.”; see also [pars 15-24]; “several data sources” reads on “knowledge bank”.)

Regarding claim 6, 
Allen and Bogdan teach claim 1.

Allen further teaches 
the confidence level is generated by the response bot ([figs 2-5]; [par 15-24] “Text entered by a first user into a text entry window of an electronic communication tool for communication with a second user may be input into a question answering system to generate candidate answers. The candidate answers may be provided to the second user for selection to respond to the first user. The candidate answers may be displayed alongside the text entry window, or displayed in any other area on the second user's computer display. Confidence scores may also be calculated for each answer and provided to the user along with the generated answers.”; see also [pars 48-54]; “question answering system” reads on “response bot”.).

Regarding claim 8, 
Allen and Bogdan teach claim 1.

Allen further teaches 
identifying communications and documents to search comprises parsing the electronic communication using natural language processing to identify the request ([figs 2-3]; [pars 15-24] “The question answering system may analyze the text input using natural language processing techniques and generate queries to apply to multiple data sources to identify possible answers.”; [pars 30-47] “question analyzer 314 can perform various methods and techniques for analyzing the questions syntactically and semantically. In certain embodiments, question analyzer 314 can parse received questions. Question analyzer 314 may include various modules to perform analyses of received questions. … data sources 324 may include one or more document repositories. In certain embodiments, data sources 324 may include personalized data 327. Personalized data 327 may include data about specific users such as electronic message history and user profiles.”; see also [pars 48-50]; “generate queries” with “analyzing the questions syntactically and semantically” reads on “identify the request”.).

Regarding claim 9, 
Allen and Bogdan teach claim 8.


searching is performed via the response bot to obtain search results matching the request as a function of the parsed electronic communication ([figs 2-3]; [pars 15-24] “The question answering system may analyze the text input using natural language processing techniques and generate queries to apply to multiple data sources to identify possible answers.”; [pars 30-47] “question analyzer 314 can perform various methods and techniques for analyzing the questions syntactically and semantically. In certain embodiments, question analyzer 314 can parse received questions. Question analyzer 314 may include various modules to perform analyses of received questions. … Consistent with various embodiments, the output of question analyzer 314 can be used by QA system 312 to perform a search of one or more data sources 324 to retrieve information to answer a question posed by a user.”; see also [pars 48-50]).

Regarding claim 10,
Claim 10 is a system claim corresponding to the method claim 1, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 1. Note that Allen teaches a processor and a memory ([fig 1] “processor” and “memory”).

Allen further teaches 
the confidence level is generated as a function of at least one of ranking of the search results or an artificial intelligence algorithm analysis of the search results ([figs 2, 4-5]; [pars 30-31] “The candidate answer generation component 210 can then extract from the search results potential (candidate) answers to the question, which can then be scored and ranked by the answer selection component 212.”; [pars 48-54] “At block 440, confidence scores may be calculated for the candidate answers. The confidence scores may be calculated using any number of different algorithms. Calculating the confidence scores may include performing searches to obtain evidence for the candidate answers. Candidate answers generated based on personalized data sources may be scored more highly than candidate answers generated based on other informational sources. … a candidate answer may be communicated to the first client without being selected by the second client. For example, the candidate answer with the highest confidence score may be communicated to the first client if the user associated with the second client is unavailable.”; see also [par 19]; “Candidate answers generated based on personalized data sources may be scored more highly than candidate answers generated based on other informational sources” reads on “ranking of the search results” since “candidate answers generated based on personalized data sources” are ranked higher than “candidate answers generated based on other informational sources” based on the different types of data sources.).

In the alternative, Carroll et al. (US 9,081,814 B1) can also be interpreted to teach this limitation:
Carroll teaches
the confidence level is generated as a function of at least one of ranking of the search results or an artificial intelligence algorithm analysis of the search results ([figs 4-7]; [col 12, ln 59 – col 19, ln 2] “answer generation engine 725 may generate or modify snippet confidence scores based on a result rank associated with a search result with which a snippet is associated”).

Allen, Bogdan and Carroll are all in the same field of endeavor of processing input signal with the text data processing system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the question answering system of Allen and Bogdan with the confidence level Carroll, col 12, ln 59 – col 19, ln 2).

Regarding claim 12,
Claim 12 is a system claim corresponding to the method claim 4, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 4.

Regarding claim 16,
Claim 16 is a system claim corresponding to the method claim 8, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 8.

Regarding claim 17,
Claim 17 is a machine readable storage device claim corresponding to the system claim 10, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 10.

Regarding claim 20, 
Allen and Bogdan teaches claim 17.
Claim 20 is a machine readable storage device claim corresponding to the system claim 16, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 16.

Allen further teaches 
[figs 2, 4-5]; [pars 30-31] “The candidate answer generation component 210 can then extract from the search results potential (candidate) answers to the question, which can then be scored and ranked by the answer selection component 212.”; [pars 48-54] “At block 440, confidence scores may be calculated for the candidate answers. The confidence scores may be calculated using any number of different algorithms. Calculating the confidence scores may include performing searches to obtain evidence for the candidate answers. Candidate answers generated based on personalized data sources may be scored more highly than candidate answers generated based on other informational sources. … a candidate answer may be communicated to the first client without being selected by the second client. For example, the candidate answer with the highest confidence score may be communicated to the first client if the user associated with the second client is unavailable.”; see also [par 19]; “Candidate answers generated based on personalized data sources may be scored more highly than candidate answers generated based on other informational sources” reads on “ranking of the search results” since “candidate answers generated based on personalized data sources” are ranked higher than “candidate answers generated based on other informational sources” based on the different types of data sources.).

In the alternative, Carroll et al. (US 9,081,814 B1) can also be interpreted to teach this limitation:
Carroll teaches
the confidence level is generated as a function of a ranking of the search results ([figs 4-7]; [col 12, ln 59 – col 19, ln 2] “answer generation engine 725 may generate or modify snippet confidence scores based on a result rank associated with a search result with which a snippet is associated”).

Carroll, col 12, ln 59 – col 19, ln 2).

Claims 3, 5, 11, 13, 18-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 2016/0063377 A1), in view of Bogdan et al. (US 2018/0018316 A1), further in view of Duan (US 2014/0280623 A1).

Regarding claim 3, 
Allen and Bogdan teach claim 2. 

However, Allen and Bogdan do not teach
the response includes an indication that the response was generated by the response bot.

Duan teaches
the response includes an indication that the response was generated by the response bot ([figs 1, 4-6] “Below, please find our auto-reply message”; [pars 23-36] “Email systems administrator 110 can also receive, review and edit auto-reply email responses to users 102 and 124 before the auto-reply email responses are sent out to users 102 and 104.”; [pars 48-53] “FIG. 4 illustrates personalized email response method/sequence 400 according to an exemplary embodiment of the present invention. In FIG. 4, specifically, method 400 permits auto-replay generation of personalized email responsive to an inbound email message. An example of an inbound message is inbound email message 500 further illustrated with reference to FIG. 5. An example of an outbound message (which is responsive to inbound email massage 500) is outbound email message 600 further illustrated with reference to FIG. 6.”; [pars 88-89] “When composing a reply, communication system 100 may insert a keyword, for example [Auto-reply 79870]. in the subject line. When users or customers send a response to the reply, the system can identify this as a response to the reply. When composing a further reply to the response, the system may optionally use a third template, which can be simpler than that used in the first reply.”; see also [pars 69-78] “merchant email accounts”).

Allen, Bogdan and Duan are all in the same field of endeavor of processing input signal with the text data processing system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the question answering system of Allen and Bogdan with the indication of the response being generated by the bot of Duan. Doing so would lead to informing the user as well as the communication system that the reply was generated automatically by the communication system (Duan, pars 88-89).

Regarding claim 5, 
Allen and Bogdan teach claim 4. 

However, Allen and Bogdan do not teach
the response bot updates the knowledge bank with the generated response.

Duan teaches
[figs 2-3]; [pars 69-84] “In one embodiment, the outbound email message 600 can be displayed to email systems administrator 110 (FIG. 1) before the message is transmitted to user 102. Here, outbound email message 600 (or the reply forming said message) is displayed as a list of inbound sentences, each inbound sentence having a corresponding response, if available, provided by chat engine 336. Email systems administrator 110 might choose to either not send the message or to perform edits and send the message. … Contemporaneously, communication system 100 creates a content entry for each inbound sentence and corresponding response, for loading to chatbot system 108 (FIG. 1), which in certain instances can store entries in knowledge database 342 (FIG.3). If entries with the same input message pattern exist, the existing entries are overwritten. … When merchants save the edits, chatbot system 108 stores each inbound sentence with its corresponding response (if any) and creates a content entry for loading onto chat engine 336.”; “chatbot system 108 (FIG. 1), which in certain instances can store entries in knowledge database” reads on “the response bot updates the knowledge bank with the generated response”.).

Allen, Bogdan and Duan are all in the same field of endeavor of processing input signal with the text data processing system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the question answering system of Allen and Bogdan with the knowledge bank update of Duan. Doing so would lead to creating and storing a new content entry for each inbound sentence and corresponding response (Duan, pars 69-84).

Regarding claim 11, 
Allen, Bogdan and Carroll teach claim 10.


Regarding claim 13, 
Allen, Bogdan and Carroll teach claim 12.
Claim 13 is a system claim corresponding to the method claim 5, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 5.

Regarding claim 18, 
Allen and Bogdan teach claim 17.
Claim 18 is a machine readable storage device claim corresponding to the system claim 11, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 11.

Regarding claim 19, 
Allen and Bogdan teach claim 17.
Claim 19 is a machine readable storage device claim corresponding to the system claims 12 and 13, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claims 12 and 13.

Regarding claim 21, 
Allen and Bogdan teach claim 1.

Allen further teaches 
[figs 2-5]; [par 15-24] “Text entered by a first user into a text entry window of an electronic communication tool for communication with a second user may be input into a question answering system to generate candidate answers. The candidate answers may be provided to the second user for selection to respond to the first user. The candidate answers may be displayed alongside the text entry window, or displayed in any other area on the second user's computer display. Confidence scores may also be calculated for each answer and provided to the user along with the generated answers.”; [pars 25-29] “Communication server 150 may pass the text communications to host device 122 to generate answers.”; [pars 30-47] “communication tool 302 can communicate questions from a first user to a second user and can dispatch requests for information to QA system 312. In certain embodiments, communication tool 302 can be a client application to QA system 312.”; “host device 122” reads on “user system”. Furthermore, “communication tool 302 can communicate questions from a first user to a second user” reads on “electronic communication”.).

However, Allen and Bogdan do not teach
the electronic communication is an email addressed to the user, sent to the user, and received by the user system.

Duan teaches
the electronic communication is an email addressed to the user, sent to the user, and received by the user system ([figs 1, 4-6]; [pars 23-36] “Email systems administrator 110 can also receive, review and edit auto-reply email responses to users 102 and 124 before the auto-reply email responses are sent out to users 102 and 104.”; [pars 48-53] “FIG. 4 illustrates personalized email response method/sequence 400 according to an exemplary embodiment of the present invention. In FIG. 4, specifically, method 400 permits auto-replay generation of personalized email responsive to an inbound email message. An example of an inbound message is inbound email message 500 further illustrated with reference to FIG. 5. An example of an outbound message (which is responsive to inbound email massage 500) is outbound email message 600 further illustrated with reference to FIG. 6.”; [pars 88-89] “When composing a reply, communication system 100 may insert a keyword, for example [Auto-reply 79870]. in the subject line. When users or customers send a response to the reply, the system can identify this as a response to the reply. When composing a further reply to the response, the system may optionally use a third template, which can be simpler than that used in the first reply.”; see also [pars 69-78] “merchant email accounts”).

Allen, Bogdan and Duan are all in the same field of endeavor of processing input signal with the text data processing system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the question answering system of Allen and Bogdan with the email of Duan. Doing so would lead to creating and storing a new content entry for each inbound sentence and corresponding response (Duan, pars 69-84).

Response to Arguments
Applicant's arguments filed on 05/12/2021 have been fully considered but they are not persuasive.
Applicant asserts 
“The Office Action equates Allen's question answering system 130 to the claimed response bot. The Office Action also equates Allen's host device 122 to the claimed user system. This is believed to be in error, as Allen's question answering system 130 is part 
Nowhere in Allen, is a communication that has been received by a user system accessed by a response bot from the user system as recited in claim 1. While Allen may communicate the question to the second user, Allen does not even access the question from the second user. In Allen, the communication appears to be input directly by the first user (not received by a user system as claimed) into an electronic communication tool that includes question answering system 130 as described in the cited portions of Allen: FIGs. 2-5 and Paragraphs [0015-0024]. 
The question answering system 130 in Allen accesses the question from the first user's device. The first user generated the question and did not receive the question. While the second user in Allen appears to receive the question from the first user, the question answering system 130 does not appear to access the received question from the second user device. As the communication being accessed is not received by the first user as claimed, nor is it accessed from the second user in Allen, it is not reasonable to interpret Allen to read on: "accessing from a user system, via a response bot, an electronic communication received by the user system" as claimed.
		<fig. 1>
		Allen, FIG. 1. 
In Allen at Paragraph [0020]: "the text entered into the text entry window may be communicated to the question answering system as the first user is constructing the message and before the first user submits the electronic message." Paragraph [0021] provides the candidate answers to a question "Before the user sends the question to the second user..." These portions of Allen reinforce that the question answering system 130 of Allen does not access from a user system, "an electronic communication received by 
AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111 Page 8Independent claim 10 recites: "an electronic communication addressed to and received by the user system" further clarifying that the communication has already been sent and received. The communication is accessed after it has been received as opposed to being accessed from the from the system of the first user who is entering text in a text box. 
The Office Action also asserts that communication tool 302 in Allen, can communicate questions from a first user to a second user, which reads on "electronic communication." While the communication of a question is an electronic communication, it is not "an electronic communication received by the user system" from which such communication is accessed via a response bot as claimed. 
Since Allen does not teach what it is stated as teaching, a proper prima facie case of obviousness has not been established, and the rejection should be withdrawn.” (Remarks, pg 6)

Examiner’s response:
The examiner respectfully disagrees.

The examiner understands the applicant’s assertion “As seen in FIG. 1 of Allen (shown below), the remote devices 102 and 112 correspond to the first and second users, and thus it is not reasonable to interpret host device 122 to the claimed user system. Nowhere in Allen, is a communication that has been received by a user system 

However, first of all, there is no clear and explicit definition of “user system” in the recited claims and in the specification. In addition, under the broadest reasonable interpretation (BRI), the user system may be interpreted as a computing system operated by a user. Furthermore, the recited claims or the specification does not say that a host device cannot be a user system. Thus, there is nothing that prevents the host device in the Allen reference from reading on the claimed user system (refer to par 29 regarding user interaction devices). 

Moreover, Allen still teaches the recited limitation below since the QA system is on the host device and the QA system accesses the question from the host device as follows:
accessing from a user system, via a response bot, an electronic communication received by the user system, wherein the electronic communication includes a request ([figs 2-5]; [par 15-24] “Text entered by a first user into a text entry window of an electronic communication tool for communication with a second user may be input into a question answering system to generate candidate answers. The candidate answers may be provided to the second user for selection to respond to the first user. The candidate answers may be displayed alongside the text entry window, or displayed in any other area on the second user's computer display. Confidence scores may also be calculated for each answer and provided to the user along with the generated answers.”; [pars 25-29] “Communication server 150 may pass the text communications to host device 122 to generate answers.”; [pars 30-47] “communication tool 302 can communicate questions from a first user to a second user and can dispatch requests for information to QA system 312. In certain embodiments, communication tool 302 can be a client application to QA system 312.”; “question answering system” reads on “response bot”. In addition, “host device 122” reads on “a user system”. Furthermore, “communication tool 302 can communicate questions from a first user to a second user” reads on “electronic communication”.).
 
 For more details, see the rejections. Thus, the examiner’s rejections are reasonable and proper.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a subject of an electronic communication identified”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEHWAN KIM whose telephone number is (571)270-7409.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.K./Examiner, Art Unit 2123                               

/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126